Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-7 and 9-20 are pending in this application.
4.	Claims 1, 12 and 17 have been amended. Claim 8 has been canceled.

Allowable Subject Matter
5.	Claims 1-7 and 9-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
            Claims have been found allowable because the prior art of record fails to teach or reasonable suggest the features of:
“wherein the device further comprises a processor configured to perform data processing on each of the first set of image data and the second set of image data, the data processing including: 
for each image data array, applying a polarization interpolation to obtain a plurality of polarization image data arrays, each of the plurality of polarization image data arrays  associated with a predetermined polarization orientation of the plurality of polarization orientations and a plurality of colors; and -2-FB Patent ID: P0100692US01 Attorney Docket No. 00261.0034.OQUS Application No. 17 009,338 
for each of the plurality of polarization image data arrays associated with the predetermined polarization orientation and the plurality of colors, applying a plurality of color interpolations to construct a plurality of polarization color images each associated with the same predetermined polarization orientation and one of the plurality of colors”, along with all of the limitations of independent claim 1(Please refer to Final rejection dated 11/26/2021).
Independent claims 12 and 17 recite a system and a method comprising similar limitations, and therefore, they are allowed for the same reasons.
Dependent claims 2-7, 9-11, 13-16 and 18-20 are allowed by virtue of their dependency to the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482         


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482